DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13, & 16-21 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first semiconductor layer is in contact with a part of a bottom surface and a part of a side of the light-emitting layer, the second semiconductor layer is in contact with a part of a top surface and a part of a side of the light-emitting layer, and both the top surface and the bottom surface of the light-emitting layer are flat surfaces - - the second electrode is electrically connected with the second semiconductor layer, and the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic projection of the second electrode on the first semiconductor layer.” with combination of other claim limitations in claim 1.
Also. prior art does not teach or render obvious “- - wherein the first_ semiconductor layer is in contact with a part of a bottom surface and a part of a side of the light-emitting layer, the second semiconductor layer is in contact with a part of a top surface and a part of a side of the light-emitting layer, and both the top surface and the bottom surface of the light-emitting layer are flat surfaces - -  the second electrode is electrically connected with the second semiconductor layer, and the orthographic projection of the light-emitting layer on the first semiconductor layer is staggered from an orthographic projection of the second electrode on the first semiconductor layer.” with combination of other claim limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899